     
 

   
  

eee 4M «ECF No. 9-2, PagelD.146 Filed 10/05/20 Page 1 of 5
a
ee

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS

 

 

 

 

A-NAME & PHONE OF CONTACT AT FILER (optional)
— “BBY (248) 385-7250 Delaware Department of Stare
B, E-MAIL CONTACT AT FILER (optional) LC. Ailing Section

SEM TERne SAGO. COM Filed: 02:30 PM 09/27/2019
©. SEND ACKNOWLEDGMENT TO: (Nama and Address) TCC, Initial Filing No: 2019 6744606
imme sues moun soon | Service Request No: 20197271295
--o 13216 CARLISLE

BETROIT, MI 48205

ie _I
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
.DERTOR'S NAME: Provide Saty on Ooo eae (7a on 15) grat amas fui mime, de met od ee ow ahh ievinte ery net cf me Debtor's nace), df any part of tie ndiyituat Dottes's
rest wi ool G2 ies Geer in, inewe Bl of ber 1 beak, shots bare O and provirie the Individiesd Mehion Wloreesiion in ber $3 of the Pinencing Statenect Addendas iPorme UOCiAd?

 

 

 

[1a CRGANUATONS NAHE BT
|PSPARTMENT OF TEE TREASURY - INTERUAL REVEMUE SERVICE

 

 

tf HOMWWDUALS SURHAME 7 FiRSTPLRSOHAL HAHE AMM MIMAL NAQSE(E PNTLAL (5) Sur
1c WADING ARTES — mv STATE TRAST OY
1270 BOMTIAC RD. fone rac ur Saeed és

 

 

 

 

 

2. DEBTOR'S MAME Provide any goe Debiot name Ga of 2) (ete eae, fut name, fs esl pe, mectty, or ehereviste acy par of ha Distal: same), Peny pastel the sly Hee! Det
nae oe od ae Ge For, bear aad eee FP otere check here | e0d prewiie tae Indierkes! Decteme nimetion in See 10 of the Piteocing Slatewent Addendoc (Pam Uta)
Za ORGANILATIONS MAME . .

(Bb DUALS SURNAME

 

 

: JFRSTPPREONA NAwe ||| EMNTIGMAD NAMPLEVANIPOMSaa Stk
‘| PATTERSON LISA
> UAL NG ADDRESS Tarr TATE [PUSTAL Cone COUNTRY

| 1270 PONTIAC aD. | PONTIAC HI 48340 03,

 

 

 

 

3. SECURED PARTY'S NAME f@ HAME of ASSIGMEF af ARuGhon MR SECURED PARTY) Fruvite only ame Sonuml Pony see Cia cr 35)
Ge DRCANSEATIONS MAME

THOMAS JAMES Bows (C} (BR) (TM)

 

 

 

 

 

 

 

OF sp Wan nial = SANE ~ [Ping PERSONAL HALE |ADINTIONAL MAWFSyNITIAL(S) TSUFFix
“S BARING ADDRFES jou ~~ SIAIE [POSTAL CODE HOQUN ERY
C/O [15216] CARLISLE, KON-DOMESTIC WITHOUT US ! PETROTT HI 48205-9559 } us
“SHIS 18 RET ite. & ACTUAL AND CONS shateemen tories the “obeas Tce
THIS Is TRUCTIVE THE FOLLOWING NOTICE IS BEING ACCEPTED FoR VALUE BY THE
SECURED PARTY:

FORM 668 (¥) (c} 11953 SERIAL NUMBER 220337416 RECORDED ON LIBER 49596 PAGE 621:
RECEIPT NO. 80917, O7/20/2016 @ 08:52:21 AM FOR THE AMGUHT OF: $164962.10 RECORDED BY:
REGISTERS oF DEEDS OAKLAND COUNTY PONTIAC, MI 46341

 

5. Check ger if eophicater end check pry ore sre Colaters| a |

bekd in a Trea ites VOCIAd ter 17 and lngtrocforst
Ga. Chest orgy apphcable and ches Ste Sith Deter

hems SOSuristesad by a Deecden's Parserat Repcteeetatnen:
Bb. Check ooty & appicshis and check ooh one 22x

[_] Putte Ferenc Trendactaan Manitectuned Haris Tiemactcn i | Athittcr & o Trensaizing tity Agreutoat Lin 2 ne MO Fiing
— _-
7. ALIERNA HVE DE SYGHA TON @ appacabie) Lessa Lessor

tL Conskineetaregect [} sezentuyer iw") Batee Bator [7] LeersoerLggesor
& OPTIONAL FILER REFERENCE DATA: ~
BEF: IN WAYME QOONTY FILE WO. 2018242643

 

 

     

FILING OFFICE COPY — UCC FINANCING STATEMENT (Fonn UCC!) (Rev. o4zari1y  ToBtOSSL Association of Commercial Adtinisteate:
Case 2:20-mc-50804-LJM ECF No. 9-2, PagelD.147 Filed 10/05/20 Page 2 of 5

   
    
 

- UCC FINANCING STATEMENT ADDENDUM
INSTRUCTIONS

 

HAME OF FIRST DEBTOR: Same 2s tine tare th on Financing Sateen Fee 1h wes ke beck
S08 ero Usebtoe cae it ned St check hear ry
Sa. ORGANIZATIONS NAHE
DEPARTMENT OF THE TREASURY - INTERMAL REVENIS SmRviIcEe .

 

3 HONWUALS SURNAME

 

FAS! PER SORA, HALE

 

~ ADDATIOMAL NAME(S yINT TALIS) a TSF rix

| THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10. DEBTOR'S NAME: Prone (108 or 100) ony one additional Uibtor marie or Dotter nae thet ded not “ee tire 1 Of 73 Of ihe Finadeng Statercest (Form UCC1} ase aaact, tet nema,
do not oonil, marily, ov abbreviate ay pari of the Doldce's sae) and enter the making ehtress i Gine 1c

[ita OPLANATIONS HAUL —

 

 

 

 

T7106 ENCMVWUALS SUA KALE ~ ee
DAVTS

 

NDMDUALS RST PCRSONAL NAME " ne

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

ANGELA
ROVIDVUACS ADLNTIGHAL HALIE(S ST LAL[S) — Sire
Te BARING ANDRESS ~ — jor TE POSTAL COLL CUUNTRY
1270 PONTIAC RD. | SWEIAC MI #3340 ns
tf. vl ADDITIONAL DTIGNAL SECURED PARTY'S MAME or ME oc i fy ASSIGNOR: SECURED PARTY'S NAME: Prvite ony poe nee (igor 1155
115. ORGANLEAT MOS MALE — —
Ub GIDMWTUACS SURNAVE FRG? PLRSONA MAE : ADTIOWAL MAME} INITIL(S) | | SFR
BELO - hey TROMAS-JAMES
ile BALAIG ADDRESS , arr STATE [POSTAL CODL COUHIRY
C/O [15216] CARLISLE, NOM-DOMESTIC wItHoUr Ts DETROIS MI 40205-9599 ns
12. ADDITIONAL SPACE FOR ITEM 4 (Collateral)
43. FI ifs PIRAKCING STATEMENT @ to be ted Bor recerd]) (or reconteg) in ite | 14. Ins FINANCING STATEMENT

REAL ESTATE RB GORGS (f epeitecie)

L] Somers tivebend hy ber curt ry fwits Bs tule ses Colas [] B fied as 2 te frig
16. feeonpins of eal etiete

 

1S Nase anc addres of a RECORD (WER of mal estate decried & bes 18
OF OHS Ses not Aad a reed inaresty

 

 

- 17. MISCELLANEOUS:
ATTACE TO TRAMSMITTING UTILITY FILING EO. 20080401666 FILED OY MARCE 13, 008.

   

FILING OFFICE COPY — UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Rev. Oi) Maesocistion of Gormeercial Adeinistrato:
Case 2:20-mc-50804-LJM ECF No. 9-2, PagelD.148 Filed 10/05/20 Page 3 of 5

  
 

UCC FINANCING STATEMENT ADDITIONAL PARTY

POLLOW INSTRUCTIONS

 

TE MAME OF FIRST OER TOR: Scone os le foo {bon Finance Stalereet, tee 1b was fet Ste
tomate brebaroes Chote ate hed prot Tt, check here LL)
4

 

| the AGAR ATION S AMF
loeeancscener oF THE | BREASUAYE - IMTERMAL REVEMUE SERVICE

 

eo ROL SURNAME

 

PiRST PLASOHAL RAMIE

 

JALAL eT Bp SUF EEX

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
19. ADDITIONAL DEBTOR'S NAME: _Pronide onty ane Debtor nar ithe or 19) (ase exact tal care, t¢ nat oral, Tedity, of atofeviate any pant st 4 Dest ore hte}

13s ORGANIZATIONS NAHE — ee
POLICE & FIRE RETIREMENT SYSTEM

 

 

 

   
   
 
  

 

| Re AAA“ SAE FIRST PERSONAL HALE ADDNTAOHAL HALME( Sb TT LAL GS: SUF EX

 

 

MALIN ADDRESS ry STATE (POSTAL COOL COUNTRY
0 HOODHARD AVE., STE. 3000 DETEOIT MI d8226 US.

 

 

 

 

20. ADDITIONAL DEBTOR'S NAME. Provete onty ane Debtor nece ita or Me} fuse banc on rama done
28. UROANLA TOS HAME Sones

 

mead oc mbtrtesraghe any pad ot ihe Deebioe’s epee) -

 

 

 

 

 

 

 

 

206 INDRWALS SURRAME FIRST PERSONAL MARIE (ACHE RMA MARES STAD iS) | SUF FIX
CELINSEI nAYTO | ]
1 4 a
ic BAGLING ADRESS ar ltttttti<CSC‘sSOSC~S iSTATC [POSTAL CODE COUNTRY
500 BODMMIARD AVE., STE, 3600 DETROIT jut 48226 | os

 

 

 

71, ADDITIONAL DEBTOR'S NAME: Provide ony aoa Detter aare ile of 2 Ibi (use exaaf, fuinaree, fe oot orut, ooelity, oa ebbeowiete any part af tha Debine's name}
Me ORGANDANONS HALE OS
CAXLAND COUNTY

 

 

 

    

 

31> FADNWGIUALS SURNAME MRSTPORSOWA NANT |AIM TONAL MAME (Sy MIT (3) SUF FIX
Bic MAMI ADMMREES I SAE [POSTAL cobe ~~ counIRY
TELEGRAPH i i
1205 BO. PONTIAC | ME | 43343 US

 

 

[] ADDITONAL SECURED PARTY'S NAME or [| ASSIGNOR SECURED PARTY'S NAME: Pooite cety cos cene 22a oF 228)

226. ORGANZAIMONS NAME pa

 

 

2b. NMOMOUALS SURNAME FIRST PERSONAL MALE ADMTRINAL NAMIEGS)INITLAL(S) [SUFFIX

 

 

 

22. HAILING ADURESS ~ fry ee STATE ]POSTAL CODE COURIHY

 

 

 

 

 

23.[] ADDITIONAL SECURED PARTY'S NAME or [| ] ASSIGNGR SECURED PARTY'S NAME: Fruvs only ong mame i238 oF 230}
|?ia ORGANIZATIONS MAME - areal

 

tab Welw UALE SURKAM —- TRIS T PERSO oe CCC

|
OR perce Ce een mmm ata ti pp
i ADDITONAL MAMETS }ITIALES) HUFF IE

 

 

; -
Tic MAG GIG An HALES iy SIME [POSTAL CODE COUNIRY

 

 

 

 

 

24, MISCELLANEGUS:
ATIACH TQ TRANSHITIING UTILITY FILIKG BO, 200GC401G68 FILED O8 MARCH 13, 2008.

  

 

= : in -
FILING OFFICE COPY — UCC FINANCING STATEMENT ADDITIONAL PARTY (Form UCCIAP) (Rev Os@atty of Coomercial Administrator
PAGE 1 of 1 Case 2:20-mc-50804-LJM ECF No. 9-2, PagelD.149 Filed 10/O542QceRages& abf97271295

State of Belaware

SECRETARY OF STATE
DIVISION OF CORPORATIONS

  

P.O. BOX 898
DOVER, DELAWARE 19903
09-27-2019
© THOMAS JAMES BROWN TRUST
~~ 35216 CARLISLE
DETROVT, Mi 48205
ATTN: THOMAS-JAMES BROVUAN-BEY
DESCRIPTION Pave
20196744606
UCCIF Financing Statement
UCC Filing Fee - Web $50.00
TOTAL CHARGES $50.00
TOTAL PAYMENTS $50.00
BALANCE $0.00

 

The following Debtor Names were indexed in the UCC Management System as a result of this filing:
DEPARTMENT OF THE TREASURY - INTERNAL REVENUE SERVICE

PATTERSON, LISA

OAKLAND COUNTY

POLICE & FIRE RETIREMENT SYSTEM

CELINSEL, oavio

DAVIS, ANGELA

 

 
a2r2019

Case 2:20-mc-50804-LJM "ECE NGOS) Sag RiiT Sh" Feu VASO Page 5 of 5

Payment Verification Notice for Amount of $50.00 Yahoo Mail/Ink

   
 
 

iB DO_NOT_REPLY_ DOUS@delaware.goy <~D0_NOT_REPLY_DCiS@delaware.gov> Sep AT 8 230 Pl
Tor: kang thrown yahoo.com |

The payment has been authonzed and accepted. Payment Type: ACH Amount: $50.00 Authorization Nar Remittance No: 0230413288 Account Number taeren§ 909

 

 

 

ima, yahoo. q
¥i comvovfolders!1 /messages/AKObXRFNoSZzXY 5VVwwxGPzOwgo?.sre=yma feason=myc&accountids=1kfolderlype=INBOXEshowl... 11
